Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “testing a target SMM function with the target testing model, and printing serial port information by using firmware to determine the robustness and stability of the SMM, wherein the target testing model corresponds to the target SMM function and is pre-stored in a system management memory” in combination with “entering the SMM if it is judged that the SMI is triggered” and “determining a target testing model corresponding to a current value of the target variable according to a predetermined correspondence relationship”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “test a target SMM function with the target testing model, and print serial port information by using firmware to determine the robustness and stability of the SMM, wherein the target testing model corresponds to the target SMM function and is pre-stored in a system management memory” in combination with “if it is judged that the SMI is triggered, enter the SMM and trigger the determining module” and “determine a target testing model corresponding to a current value of the target variable according to a predetermined correspondence relationship”, as outlined in independent claim 8.
Prior art was not found that explicitly teaches or fairly suggests “testing a target SMM function with the target testing model, and printing serial port information by using firmware to determine the robustness and stability of the SMM, wherein the target testing model corresponds to the target SMM function and is pre-stored in a system management memory” in combination with “entering the SMM if it is judged that the SMI is triggered” and “determining a target testing model corresponding to a current value of the target variable according to a predetermined correspondence relationship”, as outlined in independent claim 9.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113